DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 10/18/2021, with respect to the rejection of claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor, comprising: a ceramic body including a dielectric layer and first and second internal electrodes disposed to be stacked in a third direction with the dielectric layer interposed therebetween, and having fifth and sixth surfaces opposed in a first direction, third and fourth surfaces opposed in a second direction, and first and second surfaces opposed in the third direction; and first and second external electrodes disposed on the third and fourth surfaces of the ceramic body, respectively, and connected to the first and second internal electrodes, respectively, wherein the first external electrode comprises a first electrode portion disposed on the third surface of the ceramic body and a first band portion extending onto the first and second surfaces of the ceramic body, the second external electrode comprises a second electrode portion disposed on the fourth surface of the ceramic body and a second band portion extending onto the first and second surfaces of the ceramic body, and when a length of the ceramic body in the first direction is L, a width thereof in the second direction is W, a length of the first and second electrode portions in the first direction is BW, and a width of the first or second band portion in the second direction is SW, a ratio SW/W is less than 0.46 and a ratio BW/L exceeds 0.10 and is less than 1.00.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a width of the first or second band portion in the second direction is SW, a ratio SW/W is less than 0.46 and a ratio BW/L exceeds 0.10 and is less than 1.00” in combination with the other claim limitations. 
Regarding independent claim 12, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a ceramic body having a plurality of first internal electrodes and a plurality of second internal electrodes that are alternately stacked in a third direction with dielectric layers disposed therebetween, wherein the ceramic body has a length L in a first direction orthogonal to the third direction greater than a width W thereof in a second direction orthogonal to the first and third directions, and the first and second internal electrodes are each respectively exposed to third and fourth surfaces opposite each other in the second direction; and first and second external electrodes respectively disposed on the third and fourth surfaces to respectively connect to the plurality of first internal electrodes and to the plurality of second internal electrodes, wherein the first external electrode comprises a first electrode portion disposed on the third surface of the ceramic body and a first band portion extending onto at least one of the first and second surfaces of the ceramic body opposite each other in the third direction, the second external electrode comprises a second electrode portion disposed on the fourth surface of the ceramic body and a second band portion extending onto at least one of the first and second surfaces of the ceramic body, and a width of the first or second band portion in the second direction is SW, and a ratio SW/W exceeds 0.11 and is less than 0.46, and a length of the first and second electrode portions in the first direction is BW, and a ratio BW/L is less than 1.00.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a ratio SW/W exceeds 0.11 and is less than 0.46, and a length of the first and second electrode portions in the first direction is BW, and a ratio BW/L is less than 1.00” in combination with the other claim limitations. 
Cited Prior Art
LEE et al (US 2014/0368968) teaches relevant art in Fig. 1-2.
LEE et al (US 2014/0367152) teaches relevant art in Fig. 2-4.
AHN et al (US 2018/0020545) teaches relevant art in Fig. 4.
AHN et al (US 2015/0114705) teaches relevant art in Fig. 8.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848